IN THE CASE OF



                            UNITED STATES, Appellee

                                            v.

                      John T. BALDWIN, Staff Sergeant
                         U.S. Air Force, Appellant

                                     No. 00-6002
                             Crim. App. No. 2000-02

             United States Court of Appeals for the Armed Forces

                               Argued January 9, 2001

                               Decided April 18, 2001

     EFFRON, J., delivered the opinion of the Court, in which
CRAWFORD, C.J., and SULLIVAN, GIERKE, and BAKER, JJ., joined.



                                        Counsel

For Appellant: Captain Kyle R. Jacobson (argued); Colonel James R. Wise and
Lieutenant Colonel Timothy W. Murphy (on brief).


For Appellee: Major Brian T. Wheeler (argued); Colonel Anthony P. Dattilo
and Major Lance B. Sigmon (on brief).




Military Judge:   Harvey A. Kornstein




            THIS OPINION IS SUBJECT TO EDITORIAL CORRECTION BEFORE PUBLICATION.
United States v. Baldwin, No. 00-6002



Judge EFFRON delivered the opinion of the Court.

     Appellant was charged with one specification of committing

indecent acts with a child, in violation of Article 134, Uniform

Code of Military Justice, 10 USC § 934.    At a general court-

martial, the military judge granted appellant’s motion to

suppress his written confession to investigators, holding that

the statement was not sufficiently corroborated under Military

Rule of Evidence 304(g), Manual for Courts-Martial, United

States (2000 ed.).    The Government filed timely written notice

of appeal of the military judge’s ruling pursuant to Article

62(a)(2), UCMJ, 10 USC § 862(a)(2).    The Court of Criminal

Appeals initially agreed with the ruling by the military judge.

53 M.J. 676 (2000).    Upon reconsideration, the court concluded

that the military judge erred in suppressing appellant’s

confession and ordered the case returned to the court-martial

for further proceedings.    54 M.J. 551 (2000) (en banc).

     On appellant’s petition, we granted review of the following

issues:

                                 I.

          WHETHER THE AIR FORCE COURT OF CRIMINAL
          APPEALS EXCEEDED ITS AUTHORITY UNDER ARTICLE
          62, UCMJ, BY FINDING ADDITIONAL FACTS TO
          SUPPORT ITS CONCLUSIONS OF LAW.




                                  2
United States v. Baldwin, No. 00-6002


                               II.

          WHETHER THE AIR FORCE COURT OF CRIMINAL
          APPEALS ERRED BY USING OTHER UNCORROBORATED
          ADMISSIONS OF THE ACCUSED AND EVENTS NOT
          CONNECTED IN TIME OR PLACE TO THE ALLEGED
          CRIME IN DETERMINING THAT APPELLANT’S
          CONFESSION WAS ADEQUATELY CORROBORATED.


For the reasons stated below, we affirm the holding of the Court

of Criminal Appeals.



                         I.   Background

     After turning himself in to the Air Force Office of Special

Investigations (AFOSI), appellant provided a detailed confession

concerning the acts with which he was charged.   Appellant’s

handwritten statement to AFOSI included the following

admissions: (1) on April 24, appellant’s wife “walked in on” him

during one of the occasions on which he touched his daughter’s

genitals while she was asleep in her bedroom; (2) appellant

“immediately” sought help from the chaplain; and (3) the

chaplain referred appellant to a family therapist.

     At trial, appellant moved to suppress this confession on

the ground that his statement was not corroborated adequately

under Mil.R.Evid. 304(g), which provides:

          An admission or a confession of the accused
          may be considered as evidence against the
          accused on the question of guilt or
          innocence only if independent evidence,
          either direct or circumstantial, has been


                                3
United States v. Baldwin, No. 00-6002


          introduced that corroborates the essential
          facts admitted to justify sufficiently an
          inference of their truth.


     In United States v. Cottrill, 45 M.J. 485, 489 (1997), we

summarized the applicable case law as follows:

          The corroboration requirement for admission
          of a confession at court-martial does not
          necessitate independent evidence of all the
          elements of an offense or even the corpus
          delicti of the confessed offense. See
          United States v. Maio, 34 M.J. 215, 218 (CMA
          1992). Rather, the corroborating evidence
          must raise only an inference of truth as to
          the essential facts admitted. Id.; United
          States v. Rounds, 30 M.J. 76, 80 (CMA 1990).
          Moreover, while reliability of the essential
          facts must be established, it need not be
          done beyond a reasonable doubt or by a
          preponderance of the evidence. Maio, supra
          at 218 n. 1; see United States v. Melvin, 26
M.J. 145, 146 (CMA 1988) (quantum of
          corroboration needed “very slight”); United
          States v. Yeoman, 25 M.J. 1, 4 (1987)
          (corroboration needed “slight”). We have
          closely analyzed the evidence in every case
          before us to determine whether a confession
          has been sufficiently corroborated. See
          Maio, supra at 218-19; see generally C.A.
          Wright, Federal Practice and Procedure § 414
          (1982).


     The military judge in the present case made detailed

findings of fact, which included the following: (1) on April 24,

appellant’s wife saw appellant in the child-victim’s bedroom

beside her bed; (2) appellant gave his wife “a strange look that

she had never seen before”; (3) appellant left the bedroom and

went into the living room, where his wife found him crying on


                                4
United States v. Baldwin, No. 00-6002


the floor and talking about his own history of being molested as

a child; and (4) two days after this incident, appellant sought

professional counseling with the base chaplain, who referred him

to a therapist.   After enumerating these and other findings, the

military judge granted appellant’s motion, concluding that the

Government had failed to introduce sufficient evidence to

corroborate the truth of the essential facts of appellant’s

confession.



                          II.   Discussion

     We agree with the court below that the facts specifically

enumerated by the military judge adequately corroborate those

contained in appellant’s written confession.   The military judge

described a specific interaction between appellant and his wife

on the night of April 24, which began when she found him in the

child-victim’s bedroom, and which culminated with appellant

revealing to his wife his own history of being molested as a

child.   This finding sufficiently corroborates the truth of

appellant’s own statement that his wife “walked in on” him while

he was molesting the child in the child’s bedroom on April 24.

     The military judge’s finding that two days after this

incident appellant sought professional counseling with a

chaplain, who then referred him to a therapist, adequately

corroborated the truth of appellant’s assertion that he


                                  5
United States v. Baldwin, No. 00-6002


immediately sought help from a chaplain, who then referred him

to a therapist.

     In light of the direct corroborative value of the facts

found by the military judge with respect to the essential facts

contained in appellant’s written confession, we agree with the

court below that the military judge erred in suppressing the

confession under Mil.R.Evid. 304(g).    The findings made by the

military judge, which raised an inference of truth as to the

essential facts admitted, were legally sufficient to corroborate

appellant’s confession.

     In view of our conclusion that the military judge’s

determination was incorrect as a matter of law, we need not

reach the second granted issue regarding the ability of the

lower court to consider facts in addition to those found by the

military judge in evaluating corroborating evidence.



                          III.   Conclusion

     The decision of the United States Air Force Court of

Criminal Appeals remanding this case for further proceedings is

affirmed.   The record of trial is returned to the Judge Advocate

General of the Air Force.




                                  6